      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


 Stephen J. Mattei,                               Civil Action No.

                          Plaintiff,

                                                  COMPLAINT
           – against–



 NewRez LLC (d/b/a Shellpoint Mortgage
 Servicing), Trans Union, LLC, Equifax
 Information Services, LLC, Experian
 Information Solutions, Inc.

                          Defendant(s).



                                       COMPLAINT

       Plaintiff, Stephen J. Mattei (hereinafter “Plaintiff”), by and through his attorneys,

Garibian Law Offices, P.C., by way of Complaint against Defendants, NewRez LLC,

Trans Union, LLC (“Trans Union”), Equifax Information Services, LLC (“Equifax”) and

Experian Information Solutions, Inc. (“Experian”), alleges as follows:

                                   INTRODUCTION

1. This is an action for damages brought by an individual consumer for Defendants’

   violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”)

   and other claims related to unlawful credit reporting practices. The FCRA prohibits

   furnishers of credit information from falsely and inaccurately reporting consumers’

   credit information to credit reporting agencies.




                                             1
      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 2 of 9




                                        PARTIES

2. Plaintiff, Stephen J. Mattei, is an adult citizen of the Commonwealth of Pennsylvania.

3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

4. Defendant NewRez LLC (“NewRez”) is a limited liability company organized and

   existing under the laws of Pennsylvania that furnishes consumer credit information to

   consumer reporting agencies.

5. NewRez also does business under the name “Shellpoint Mortgage Servicing.”

6. NewRez can be served at its address of 1100 Virginia Dr., Suite 125, Fort

   Washington, PA 19034.

7. Defendant Trans Union is a limited liability company that engages in the business of

   maintaining and reporting consumer credit information.

8. Defendant Equifax is a limited liability company that engages in the business of

   maintaining and reporting consumer credit information.

9. Defendant Experian is a corporation that engages in the business of maintaining and

   reporting consumer credit information.

                             JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

   1331 because the rights and obligations of the parties in this action arise out of 15

   U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce any

   liability created under 15 U.S.C. § 1681 may be brought in any appropriate United

   States District Court, without regard to the amount in controversy.

11. Venue in this district is proper on the following bases:




                                             2
      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 3 of 9




    A. Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because all defendants are

        residents of this judicial district pursuant to 28 U.S.C. § 1391(c)(2).

    B. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

        the events or omissions giving rise to the claim occurred in this judicial district.

                             FACTUAL ALLEGATIONS

12. Plaintiff previously held a loan secured by a mortgage with NewRez for a property he

   owned in Philadelphia, PA. The loan was taken out in 2016 and from its inception,

   Plaintiff’s payments in the amount of $1,667.72 were made automatically and in a

   timely fashion every month.

13. In January 2020 and February 2020, Plaintiff’s payments in the amount of $1,667.72

   were withdrawn, as they had been since the inception of the loan, from his

   Pennsylvania State Employees Credit Union account. This was the same payment

   Plaintiff had made throughout the term of the loan.

14. The NewRez loan is reported by NewRez on Plaintiff’s consumer credit report.

15. The consumer report at issue is a written communication of information concerning

   Plaintiff’s credit worthiness, credit standing, credit capacity, character, general

   reputation, personal characteristics, or mode of living which is used or for the purpose

   of serving as a factor in establishing the consumer’s eligibility for credit to be used

   primarily for personal, family, or household purposes as defined by 15 U.S.C. §

   1681a(d)(1) of the FCRA.

16. Subsequently, it came to Plaintiff’s attention that NewRez was incorrectly reporting

   that Plaintiff’s payments in January 2020 and February 2020 were made late.




                                             3
      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 4 of 9




17. In approximately February 2020, Plaintiff contacted NewRez in order to dispute the

   incorrect reporting on his credit report. He was told that his monthly payment would

   have to be adjusted in order to provide for an increase in his property taxes for the

   subject property for the 2020 year.

18. Thereafter, Plaintiff immediately made payment to account for the increase in

   property taxes. However, Plaintiff’s January 2020 and February 2020 payments were

   made on time and were not late.

19. At no point has Plaintiff ever been late on any payment to NewRez for the account at

   issue.

20. Plaintiff’s NewRez loan has been paid off in full and closed.

21. Plaintiff’s NewRez account was and continues to be incorrectly and inaccurately

   reported by Equifax, Experian and Trans Union in that it is being reported that

   Plaintiff’s payments on his NewRez account in January 2020 and February 2020 were

   made late.

22. On December 3, 2020, Plaintiff, via his attorney, notified Equifax, Experian and

   Trans Union of a dispute with the completeness and/or accuracy of the reporting of

   Plaintiff’s NewRez account.

23. Accordingly, Plaintiff has disputed the accuracy of the derogatory information

   reported by NewRez to Equifax, Experian and Trans Union in accordance with 15

   U.S.C. § 1681i of the FCRA.

24. On January 4, 2021, Plaintiff requested updated credit reports for review from both

   Experian and Equifax.      The tradeline for Plaintiff’s NewRez account remained

   inaccurate, as Defendants failed to correct the inaccuracy.



                                            4
      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 5 of 9




25. On January 7, 2021, Plaintiff received a correspondence from Trans Union in

   response to Plaintiff’s dispute.     Per the correspondence from Trans Union, the

   tradeline for Plaintiff’s NewRez account remained inaccurate and Trans Union failed

   to correct the inaccuracy.

26. Upon information and belief, Equifax, Experian and Trans Union did not notify

   NewRez of the dispute by Plaintiff in accordance with the FCRA, or alternatively, did

   notify NewRez and NewRez failed to properly investigate and delete the tradeline or

   properly update the tradeline on Plaintiff’s credit reports.

      COUNT I – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

27. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

   forth above as though the same were set forth at length herein.

28. This suit is brought against all Defendants, whose negligent and willful violations of

   the FCRA have damaged Plaintiff.

29. At all times pertinent hereto, Defendants were acting by and through their agents,

   servants and/or employees, who were acting within the scope and course of their

   employment, and under the direct supervision and control of the Defendants herein.

30. At all times pertinent hereto, the conduct of all Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard of federal law and the rights of Plaintiff.

                          NEWREZ’S FCRA VIOLATIONS

31. If NewRez had performed a reasonable investigation of Plaintiff’s dispute, pursuant

   to its obligations under 15 U.S.C. §1681s-2(b), Plaintiff’s NewRez account would




                                             5
      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 6 of 9




   have been updated to reflect that there were no late payments on Plaintiff’s NewRez

   account.

32. NewRez has nonetheless willfully, maliciously, recklessly, wantonly, and/or

   negligently failed to meet the requirements set forth under the FCRA, which has

   resulted in the intended consequences of this inaccurate information remaining on

   Plaintiff’s credit reports.

33. NewRez failed to conduct a complete, accurate or reasonable investigation and upon

   information and belief, verified the inaccurate information that was disputed by

   Plaintiff.

34. NewRez should have discovered that the information it was reporting to the credit

   reporting agencies was not accurate.

35. Had NewRez properly investigated Plaintiff’s dispute, it would have corrected the

   reporting.

                CREDIT REPORTING AGENCIES’ FCRA VIOLATIONS

36. Trans Union, Equifax and Experian (collectively, the “Credit Reporting Agencies”)

   violated their duties under 15 U.S.C. § 1681a to conduct a good faith investigation

   into Plaintiff’s dispute.

37. Plaintiff’s detailed and thorough dispute provided the Credit Reporting Agencies with

   sufficient information to show that Plaintiff’s subject account was being reported

   inaccurately.

38. The Credit Reporting Agencies failed to conduct a good faith and/or reasonable

   investigation into Plaintiff’s dispute.




                                             6
      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 7 of 9




39. Further, the Credit Reporting Agencies failed to properly maintain and failed to

   follow reasonable procedures to assure the maximum possible accuracy of Plaintiff’s

   credit information and Plaintiff’s credit report, concerning the account in question,

   thus violating the FCRA. These violations occurred before, during, and after the

   dispute process began with the Credit Reporting Agencies.

                                CLAIM FOR RELIEF

40. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

   forth above.

41. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

42. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

43. Experian is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

44. NewRez is an entity who, regularly and in the course of business, furnishes

   information to one or more consumer reporting agencies about its transactions or

   experiences with any consumer and therefore constitutes a “furnisher,” as codified at

   15 U.S.C. § 1681s-2.

45. NewRez is reporting inaccurate credit information concerning Plaintiff to one or more

   credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

46. Plaintiff notified the Credit Reporting Agencies directly of a dispute regarding the

   reporting of the subject account’s completeness and/or accuracy, as reported.

47. NewRez failed to complete an investigation of Plaintiff’s written dispute and provide

   the results of an investigation to Plaintiff and the Credit Reporting Agencies within

   the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).




                                            7
      Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 8 of 9




48. NewRez failed to promptly modify the inaccurate information on Plaintiff’s credit

   report in violation of 15 U.S.C. § 1681s-2(b).

49. The Credit Reporting Agencies failed to delete information found to be inaccurate,

   reinserted the information without following the FCRA, and/or failed to properly

   investigate Plaintiff’s dispute.

50. The Credit Reporting Agencies failed to maintain or follow reasonable procedures to

   assure the maximum possible accuracy of Plaintiff’s credit report, concerning the

   account in question, in violation of 15 U.S.C. § 1681e(b).

51. As a result of Defendants’ violations of the FCRA, Plaintiff suffered actual damages

   in one or more of the following categories: lower credit score, denial of credit,

   embarrassment and emotional distress caused by the inability to obtain financing for

   everyday expenses, rejection of credit card application, higher interest rates on loan

   offers that would otherwise be affordable and other damages.

52. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff for

   actual damages, punitive damages, statutory damages, attorneys’ fees and costs.

       WHEREFORE, Plaintiff demands that judgment be entered against Defendants

as follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorneys’ fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.



                                            8
       Case 2:21-cv-00580-JDW Document 1 Filed 02/08/21 Page 9 of 9




                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

Dated: February 8, 2021                  GARIBIAN LAW OFFICES, P.C.




                                         By:      Antranig Garibian, Esq. (PA Bar No. 94538)
                                                  1800 JFK Blvd., Suite 300
                                                  Philadelphia, PA 19103
                                                  Phone: (215) 326-9179
                                                  ag@garibianlaw.com
                                                  Attorneys for Plaintiff




                                                 9
